MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jul 30 2019, 7:17 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Valerie K. Boots                                          Curtis T. Hill, Jr.
Deborah Markisohn                                         Attorney General of Indiana
Marion County Public Defender Agency                      Benjamin J. Shoptaw
– Appellate Division                                      Deputy Attorney General
Indianapolis, Indiana                                     Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

R.J.,                                                     July 30, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-72
        v.                                                Appeal from the Marion Superior
State of Indiana,                                         Court

Appellee-Petitioner.                                      The Honorable Marilyn A.
                                                          Moores, Judge
                                                          The Honorable Gary K. Chavers,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1806-JD-741



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019                 Page 1 of 7
[1]   R.J. was adjudicated a delinquent child for committing armed robbery, which

      would be a Level 3 felony if committed by an adult. R.J. appeals the trial

      court’s dispositional order, arguing that the evidence is insufficient to establish

      that he committed armed robbery.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On May 26, 2018, at around 11 p.m., fourteen-year-old R.J. and three other

      boys were in a vehicle waiting for “some females” and smoking marijuana. Tr.

      p. 38. R.J. was good friends with one of the boys in the car and identified him

      as J.M. R.J. also identified the driver of the car as D. and the other occupant as

      J. While sitting in the car, the boys saw A.S. walking outside the Shadeland

      Terrace Apartments. A.S. was on his way to a friend’s house to sell his friend a

      BB gun, which A.S. had in his pocket. The boys exited the car and rapidly

      approached A.S. A.S. recognized R.S. and J.M. from school.


[4]   J.M. grabbed A.S.’s arms aggressively and pinned down A.S. so that A.S. could

      not move. D. and J. were standing an arm’s length away from A.S. and either

      D. or J. had a gun. D. and J. threatened A.S. while J.M. made demands to A.S.

      A.S. was afraid he would be shot because one of the boys who was carrying the

      gun “cocked back the gun.” Tr. p. 16. Either D. or J. hit A.S. on the jaw with

      the gun and took A.S.’s cell phone as well as the BB gun. A.S. testified that, “I

      felt like if I didn’t give them what I had, they would’a shot me.” Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019   Page 2 of 7
[5]   R.J. was standing about ten feet away from the robbery as it occurred. R.J.

      could see what was happening, as A.S. testified that R.J. was “standing there

      and looking around.” Id. at 14. R.J. later stated that he got out of the car

      because he “thought something was going wrong” and that “something was

      happening.” Id. at 47. R.J. did not take anything from A.S. or hit A.S. R.J. had

      a phone on his person and did not call for help. R.J. never tried to physically or

      verbally tell his friends to stop what they were doing.


[6]   After the robbery, J.M., D., J. and R.J. all got back in the car and drove away.

      R.J. went to his grandparents’ house and did not inform them of the incident.

      A.S. waited five to ten minutes before calling 911 with his second phone he had

      that was not taken during the robbery. A.S. identified R.J. to the police by

      showing a Snapchat photo and also identified J.M. Later, R.J. stated that he got

      back inside the car after he had just witnessed what had happened because he,

      “thought it would be easier for them to give me a ride home.” Id. at 51.


[7]   On June 26, 2018, the State filed a delinquency petition alleging that R.J. was a

      delinquent for committing armed robbery, a Level 3 felony if committed by an

      adult, and criminal confinement, a Level 3 felony if committed by an adult. At

      the denial hearing on October 19, 2018, testimony was presented that

      established R.J. as an accomplice to the charge of armed robbery. At the

      conclusion of the denial hearing, the trial court adjudicated R.J. to be a

      delinquent for committing armed robbery and merged the criminal confinement




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019   Page 3 of 7
      count1 into the armed robbery count. On December 5, 2018 and December 11,

      2018, the juvenile court held a dispositional hearing. A dispositional order was

      entered on December 11, 2018, and the trial court ordered wardship of R.J. to

      the Department of Correction with a recommended period of twelve months.

      R.J. now appeals.


                                      Discussion and Decision
[8]   R.J. argues that the evidence is insufficient to support the delinquency

      adjudication because the evidence does not establish beyond a reasonable doubt

      that R.J. was an accomplice in the robbery. When the State seeks to have a

      juvenile adjudicated as a delinquent for committing an act which would be a

      crime if committed by an adult, the State must prove every element of the crime

      beyond a reasonable doubt. J.S. v. State, 843 N.E.2d 1013, 1016 (Ind. Ct. App.

      2006), trans. denied. In reviewing a juvenile adjudication, this court will consider

      only the evidence and reasonable inferences supporting the judgment and will

      neither reweigh evidence nor judge the credibility of the witnesses. Id. If there is

      substantial evidence of probative value from which a reasonable trier of fact

      could conclude that the juvenile was guilty beyond a reasonable doubt, we will

      affirm the adjudication. Id.


[9]   Here, the State alleged R.J. committed Level 3 felony armed robbery. The

      State was required to prove that: (1) R.J. did knowingly or intentionally; (2)



      1
       A finding of not true was entered for the criminal confinement count and merged with armed robbery per
      Indiana case law.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019                   Page 4 of 7
       take a cell phone and BB gun from A.S; (3) by putting A.S. in fear; and (4)

       while armed with a deadly weapon. Ind. Code § 35-42-5-1(a). The State alleged

       R.J. was delinquent when he committed armed robbery, a Level 3 felony, if

       committed by an adult, on the theory that R.J. was criminally liable as an

       accomplice because, even if he did not actually commit the robbery, he was

       acting in concert with J.M., D. and J.

[10]   Under the accomplice liability statute, a person “who knowingly or

       intentionally aids, induces, or causes another person to commit an offense

       commits that offense[.]” Ind. Code § 35-41-2-4. To find R.J. guilty of robbery if

       committed by an adult under an accomplice liability theory, the trial court must

       have found that R.J. knowingly and intentionally aided, induced, or caused

       J.M., D. and J. to commit robbery. See Small v. State, 531 N.E.2d 498, 499 (Ind.

       1988). Factors considered by the fact-finder to determine whether a defendant

       aided another in the commission of a crime include: (1) presence at the scene of

       the crime; (2) companionship with another engaged in a crime; (3) failure to

       oppose the commission of the crime; and (4) the course of conduct before,

       during, and after the occurrence of the crime. Edgecomb v. State, 673 N.E.2d

       1185, 1193 (Ind. 1996). While the defendant’s presence during the commission

       of the crime or his failure to oppose the crime are, by themselves, insufficient to

       establish accomplice liability, the trier of fact may consider them along with the

       factors above to determine participation. Echols v. State, 722 N.E.2d 805, 807

       (Ind. 2000).




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019   Page 5 of 7
[11]   R.J. asserts that the evidence presented at the delinquency hearing failed to

       establish any overt action on his part that demonstrated his knowing and

       willing participation in the robbery. R.J. contends that he was merely a

       “bystander.” Appellant’s Br. p. 17. We disagree. In support of their argument,

       the State cites B.K.C. v. State, 781 N.E.2d 1157 (Ind. Ct. App. 2003). In B.K.C.,

       B.K.C. accompanied Terry Williams into the Dairy Queen restaurant. Id. at

       1165. Williams placed an order for himself and B.K.C., and B.K.C. gave

       Williams the money to pay for the food order. Id. After Williams brandished his

       weapon and it became apparent that Williams intended to rob the Dairy Queen,

       B.K.C. did nothing to oppose the commission of the robbery. Id. Rather, he ran

       and hid with Williams as other customers, who were unaware of the robbery,

       entered the restaurant. Id. B.K.C. was found to be an accomplice to the charge

       of armed robbery and adjudicated as a delinquent. Id. at 1172.


[12]   The facts of the present case are much like those in B.K.C. First, in both cases,

       the juvenile arrived with the armed individual[s] who would commit the

       robbery. Next, the individual brandished a firearm and committed the robbery.

       After the armed robbery took place, both B.K.C. and R.J. fled with the

       individual[s] who had just robbed someone else using a firearm. Much like in

       B.K.C., R.J. did not try to stop what was happening or oppose the commission

       of the crime in any way. R.J. was present at the scene of the crime as he was a

       mere ten feet away. The record shows R.J. and J.M. were good friends, and

       R.J. had previous contact with D. and J. Tr. pp. 38, 42. R.J. had a

       companionship with J.M., D. and J., who engaged in the crime of armed


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019   Page 6 of 7
       robbery. R.J. admits that he did nothing to oppose the armed robbery as he was

       “standing there and looking around.” Id. at 14. A reasonable fact-finder could

       infer that R.J. was acting as a lookout to alert his companions of police

       presence. Lastly, R.J.’s course of conduct before, during, and after the robbery

       all support accomplice liability. Before the robbery, R.J. was smoking

       marijuana with the three boys, did nothing to stop the crime during the robbery,

       and left in the car with the group that he had just witnessed commit armed

       robbery. From this evidence, a reasonable trier of fact could have determined

       beyond a reasonable doubt that R.J. was an accomplice during the commission

       of the robbery.


                                                  Conclusion
[13]   Based on the facts and circumstances before us, the State presented sufficient

       evidence to support R.J.’s delinquency adjudication for committing armed

       robbery as an accomplice that would constitute a Level 3 felony if committed

       by an adult.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-72 | July 30, 2019   Page 7 of 7